 

THIRD AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This THIRD Amendment to AMENDED AND RESTATED Employment Agreement (this
“Amendment”) is made and entered as of this 25th day of March, 2019 (the
“Amendment Effective Date”) by and between InspireMD, Inc., a Delaware
corporation (the “Company”), and Craig Shore (the “Executive”) for purposes of
amending that certain Amended and Restated Employment Agreement dated as of May
5, 2014, as amended on January 5, 2015 and July 25, 2016, by and between the
Company and the Executive (the “Agreement”). Terms used in this Amendment with
initial capital letters that are not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

WHEREAS, Section 7.5 of the Agreement provides that the parties to the Agreement
may amend the Agreement in a writing signed by the parties; and

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects.

 

NOW THEREFORE, pursuant to Section 7.5 of the Agreement, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:

 

1.      Section 1.3 of the Agreement is hereby amended as of the Amendment
Effective Date by deleting said section in its entirety and substituting in lieu
thereof the following new Section 1.3:

 

1.3      Term of Employment. The term of this Agreement shall continue until
11:59 p.m. Eastern Time on December 31, 2020 (the “Initial Term”) unless sooner
terminated or extended as provided hereunder. This Agreement shall automatically
renew for additional one-year periods on January 1, 2021 and on each and every
January 1st thereafter (each such extension, the “Renewal Term”) unless either
party gives the other party written notice of its or his election not to extend
such employment at least six months prior to the next January 1st renewal date.
Further, if a Change in Control occurs when less than two full years remain in
the Initial Term or during any Renewal Term, this Agreement shall automatically
be extended for two years only from the Change in Control Date and thereafter
shall terminate on the second anniversary of the Change in Control Date in
accordance with its terms. The Initial Term, together with any Renewal Term or
extension as a result of a Change in Control, are collectively referred to
herein as the “Term.” In the event that the Executive continues to be employed
by the Company after the Term, unless otherwise agreed by the parties in
writing, such continued employment shall be on an at-will, month-to-month basis
upon terms agreed upon at such time without regard to the terms and conditions
of this Agreement (except as expressly provided herein) and this Agreement shall
be deemed terminated at the end of the Term, regardless of whether such
employment continues at-will, other than Articles VI and VII, plus specified
provisions of Articles IV and V to the extent they relate to termination of
employment after expiration of the Term, which shall survive the termination or
expiration of this Agreement for any reason.

 

 

 

 

2.       Except as expressly amended by this Amendment, the Agreement shall
continue in full force and effect in accordance with the provisions thereof.

 

3.       In the event of a conflict between the Agreement and this Amendment,
this Amendment shall govern.

 

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Amended
and Restated Employment Agreement as of the Amendment Effective Date.

 

  THE COMPANY:       INSPIREMD, INC.       By: /s/ James J. Barry   Name: James
J. Barry   Title: President and Chief Executive Officer         EXECUTIVE:      
  /s/ Craig Shore   Craig Shore

 

 

 

 

 